      Case 2:20-cv-00754-KJM-AC Document 7 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SHANNON O. MURPHY ESQ. SR.,                       No. 2:20-cv-00754 KJM AC PS
11                       Plaintiff,
12           v.                                         FINDINGS AND RECOMMENDATIONS
13    LMC CONSTRUCTION.,
14                       Defendant.
15

16          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

17   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On April 29, 2020,

18   the court granted plaintiff’s in forma pauperis (“IFP”) application but rejected the complaint,

19   granting plaintiff 30 days to file an amended complaint. ECF No. 5. Plaintiff was cautioned that

20   failure to do so could lead to a recommendation that the action be dismissed. Plaintiff did not file

21   an amended complaint within the time limit. On June 1, 2020, the court issued an order to show

22   cause within 14 days why this case should not be dismissed for failure to prosecute. ECF No. 6.

23   Plaintiff has not responded to the court’s orders, nor taken any action to prosecute this case.

24          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

25   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

26   Civ. P. 41(b); Local Rule 110.

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
                                                        1
      Case 2:20-cv-00754-KJM-AC Document 7 Filed 06/17/20 Page 2 of 2

 1   (21) days after being served with these findings and recommendations, plaintiff may file written
 2   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 3   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
 4   objections within the specified time may waive the right to appeal the District Court’s order.
 5   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   DATED: June 16, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
